Citation Nr: 0500827	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  03-15 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Whether new and material evidence has been received to 
reopen a previously denied claim seeking service connection 
for skin tumors on the chest and back, including as a result 
of exposure in service to Agent Orange.  

3.  Whether new and material evidence has been received to 
reopen a previously denied claim seeking service connection 
for a skin disability of the hands and feet, including as a 
result of exposure in service to Agent Orange.  

4.  Whether new and material evidence has been received to 
reopen a previously denied claim seeking service connection 
for the residuals of a fracture of the left arm.  

5.  Whether new and material evidence has been received to 
reopen a previously denied claim seeking service connection 
for the residuals of a shell fragment wound (SFW) of the left 
leg.  

6.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from November 1965 to 
November 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating determination by the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The appellant and his 
representative appeared and explained their contentions at a 
hearing held at the RO in August 2003 and at a video 
conference held before the undersigned in October 2004.  
Transcripts of both hearings are of record.  

The issue of entitlement to service connection for headaches 
is decided herein while the other issues on appeal are 
addressed in the Remand that follows the order section of 
this decision.  


FINDING OF FACT

The appellant's current tension headaches are etiologically 
related to his service-connected PTSD.  


CONCLUSION OF LAW

Entitlement to service connection for headaches is 
established.  38 C.F.R. § 3.310(a) (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that further 
development of the record under the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) or the regulations implementing it is not 
required because the evidence and information currently of 
record are sufficient to substantiate the veteran's claim 
seeking service connection for headaches.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  

In addition, service connection may be granted for disability 
which is proximately due to or the result of service-
connected disability.  38 C.F.R. § 3.310(a).  

At the time of his enlistment medical examination in October 
1965, the appellant reported that he had a pre-service 
history of frequent or severe headaches.  The examining 
physician indicated that he could not verify the existence of 
the claimed headaches, which in any case were rare and not 
considered disabling.  

The service medical records reflect treatment for headaches 
accompanied by a stuffy nose, coughing, and sneezing in April 
1967.  In November and December 1967, the appellant was again 
treated for recurrent headaches during the previous year.  
The clinical impression at this time was of atypical migraine 
headaches vs. tension headaches.  In November 1968, at the 
time of his separation medical examination, the appellant 
again reported a history of frequent or severe headaches, but 
the examining physician reported that there was no sequela to 
this medical history.  

VA outpatient treatment records dating from 1996 to 2004 
reflect no complaints or treatments for headaches.  

In February 2002, the appellant was accorded a VA 
neurological examination.  At this time, he told the examiner 
that talking in group therapy sessions about various 
traumatic incidents which occurred in Vietnam causes him to 
have frequent and unremitting headaches.  These headaches 
were rather stereotyped in nature and were bifrontal.  On 
occasion, they spread to the temporal regions and were 
associated with a great deal of throbbing.  At times, these 
headaches extend toward the occipital region.  There were no 
associated focal neurological symptoms, and the appellant 
denied premonitory symptoms, nausea, or vomiting.  The VA 
examiner reported as his opinion that the appellant's current 
chronic headaches seemed to be linked to his service-
connected PTSD, as well as numerous injuries.  These 
headaches were probably best characterized as muscle 
contraction in nature.  

The veteran reported a history of headaches in service, but 
he was not found to have a chronic headache disorder in 
service, and no diagnosis of a headache disorder was rendered 
on the examination for discharge.  There is also no post-
service medical evidence indicating that the veteran's 
current headache disorder originated in service.  However, 
the VA examiner's February 2002 medical opinion indicates 
that the veteran's current tension headaches are 
etiologically related to his service-connected PTSD.  There 
is no conflicting medical opinion of record.  Accordingly, 
the Board concludes that service connection is warranted for 
the veteran's tension headaches on a secondary basis.  




ORDER

Service connection for tension headaches is granted.  


REMAND

By rating action dated in December 1999, the RO denied 
service connection for a broken left arm, a skin disability, 
a SFW of the left leg, and skin tumors.  On its own motion, 
the RO readjudicated these claims on a de novo basis under 
the provisions of the VCAA in July 2001, and the appellant 
did not file a timely notice of disagreement with that 
determination.  The July 2001 rating action therefore became 
administratively final.  See 38 C.F.R. §§ 20.300, 20.302, 
20.1103 (2004).  

In January 2002, the appellant sought to reopen the four 
claims previously denied, and he also filed a new claim 
seeking service connection for PTSD.  The RO subsequently 
reopened all four of the previously denied claims and denied 
the reopened claims on the merits.  The Board has a legal 
duty to consider the new and material evidence issue 
regardless of the RO's actions.  Barnett v. Brown, 8 Vet. 
App. 1 (1995), aff'd at 83 Fed.3d 1380 (Fed.Cir. 1996).  
Thus, if the Board finds that new and material evidence has 
not been presented, that is where the analysis must end.  
Butler v. Brown, 9 Vet. App. 167 (1996).  Accordingly, the 
Board must first review the RO determination that new and 
material evidence has been submitted to reopen the previously 
denied claims.  

The VCAA and the implementing regulations require VA to 
notify a claimant and the claimant's representative, if any, 
of any information, including any medical or lay evidence, 
not previously provided to VA that is necessary to 
substantiate the claim.  As part of this notice, VA is to 
specifically inform the claimant and the representative, if 
any, of which portion, if any, of the necessary evidence must 
be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
is required to notify the claimant to submit any pertinent 
evidence in his possession.  

In the case at hand, the RO has not provided the required 
notice in response to the veteran's claims to reopen. 

The Board also notes that the appellant testified at the 
October 2004 video conference that his PTSD has worsened 
since the last VA examination in March 2002.  Therefore, the 
Board has determined that he should be afforded another 
psychiatric examination after all indicated record 
development has been completed.  

Accordingly, this appeal is remanded to the RO (via the 
Appeals Management Center in Washington, D.C.) for the 
following actions:  

1.  The RO should issue a letter to the 
appellant providing him with the notice 
required under 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) pertaining to his 
claims to reopen, to include notice that 
the appellant should submit any pertinent 
evidence in his possession.  

2.  The RO should also request the 
veteran to submit any medical records, 
not already of record, pertaining to 
treatment or evaluation of his PTSD 
during the period of his claim, or to 
provide identifying information and any 
necessary authorization to enable the RO 
to obtain the records on his behalf.

3.  The RO should take appropriate steps 
to obtain a copy of any pertinent 
evidence identified but not provided by 
the appellant.  

4.  If the RO is unable to obtain a copy 
of any pertinent evidence identified by 
the appellant, it should so inform the 
appellant and his representative and 
request them to provide a copy of the 
outstanding evidence.  

5.  Then, the RO should make arrangements 
for the veteran to be afforded a 
psychiatric examination to determine the 
current degree of severity of his 
service-connected PTSD.  Any indicated 
studies must be performed, and the claims 
folder, including a copy of this remand, 
must be made available to and reviewed by 
the examiner.  The examination report 
should reflect that the claims folder was 
reviewed.  

The examiner should identify all 
current manifestations of the 
service-connected psychiatric 
disability and specifically indicate 
with respect to each of the symptoms 
identified in the current rating 
criteria for mental disorders 
whether that symptom is a symptom of 
the veteran's service-connected 
psychiatric disability.  

The examiner should also provide an 
opinion concerning the current 
degree of social and industrial 
impairment resulting from the 
service-connected psychiatric 
disability, to include whether it 
renders the veteran unemployable.  
In addition, the examiner should 
provide a global assessment of 
functioning score with an 
explanation of the significance of 
the score assigned.

To the extent possible, the 
manifestations of the service-
connected psychiatric disability 
should be distinguished from those 
of any other psychiatric disorder 
found to be present.  In addition, 
the examiner should provide an 
opinion with respect to each 
additional acquired psychiatric 
disorder found to be present, if 
any, whether it represents a 
progression of the previously 
diagnosed PTSD or a separate 
disorder.  If it is determined to 
represent a separate disorder, the 
examiner should provide an opinion 
as to whether it is likely, 
unlikely, or as likely as not that 
the disorder is etiologically 
related to service, or was caused or 
worsened by the service-connected 
psychiatric disability.  The 
rationale for all opinions expressed 
should also be provided.  

6.  The RO should also undertake any 
other development it determines to be 
warranted.

7.  After all appropriate development has 
been completed, the RO should 
readjudicate the issues on appeal.  

If any benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matters while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

							(CONTINUED ON NEXT PAGE)




of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals



 Department of Veterans Affairs


